DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/26/22 have been fully considered and are persuasive regarding Kim since carboxylate group is now excluded from the Claim as amended, and the rejection has been withdrawn.
Applicant's arguments regarding the Cavanaugh reference have been considered but they are not persuasive regarding the composition claims.  Applicant has argued that the compositions of Cavanaugh contain oxidizing agent. However, a composition absent the oxidizing agent is clearly disclosed by Cavanaugh. Further, a composition absent the oxidizing agent would have been obvious to one of ordinary skill in the polishing art since the oxidizing agent may be added immediately prior to use or mixed at the substrate surface during the polishing. (Paragraphs 67 and 69) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0107289 to Cavanaugh et al.
Regarding claim 1, Cavanaugh et al. discloses a polishing composition comprising: at least one abrasive (paragraphs 21-31); at least one nitride removal rate reducing agent, the at least one nitride removal rate reducing agent comprising: a hydrophobic portion comprising a C16-C18 hydrocarbon group, and a hydrophilic portion comprising a phosphate group, and wherein the hydrophobic portion and the hydrophilic portion are separated by zero alkylene oxide groups (oleyl phosphate reads on the nitride removal rate reducing agent paragraph 41); an acid or base (paragraphs 53 and 63 ); and water (paragraph 68); wherein the polishing composition is free of a salt and an anionic polymer (implicit) and the polishing composition has a pH of from about 3 to about 7 (paragraph 63). The concentration range and the pH range disclosed by Cavanaugh et al. overlap with the corresponding ranges recited in the instant claim, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Cavanaugh et al. teaches the composition may be formed without the oxidizing agent and mixed at the point of use. (Paragraphs 67 and 69) 
Regarding claim 2 and 9, Cavanaugh et al. teaches a dishing reducing agent (Paragraph 60)
Regarding claims 3-5, Cavanaugh et al. teaches oleyl phosphate (Paragraph 41)
Regarding claims 6-8, Cavanaugh et al. teaches multiple (one or more) removal rate reducing agents and combinations thereof.
Regarding claims 10-11, Cavanaugh et al. teaches the same composition as broadly recited and the properties for polishing would reasonably be expected to be the same, or else are the result of essential limitations which have not been claimed.
Regarding claims 12-14, Cavanaugh et al. teaches anionic abrasive such as silica abrasive (Paragraphs 21-31).
Regarding claim 15 and 27, Cavanaugh et al. teaches acids such as phosphonic acid (Paragraph 53)
Regarding claim 16, Cavanaugh et al. teaches bases such as ammonium hydroxide (Paragraph 63).
Regarding Claim 17-20, Cavanaugh et al. teaches silicon oxide and nitride including doped oxide (boron) and/or nitride may be polished (Paragraph 72) by bringing a pad into contact and moving the pad in relation to the substrate for device fabrication (Paragraphs 4 and 9).
Regarding Claims 21-24, and 28 Cavanaugh et al. teaches overlapping ranges for the components as broadly recited.
Regarding Claims 25-26, Cavanaugh et al. teaches acid mixtures including amino acetic acid (Paragraph 52).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716